961 A.2d 702 (2008)
197 N.J. 32
In the Matter of John H. SCHUNKE, Jr., an Attorney at Law.
D-45 September Term 2008.
Supreme Court of New Jersey.
December 10, 2008.

ORDER
JOHN H. SCHUNKE, JR., formerly of CLIFTON, who was admitted to the bar of this State in 1981, and who has been temporarily suspended from the practice of law since April 12, 2007, having tendered his consent to disbarment as an attorney at law of the State of New Jersey, and good cause appearing;
It is ORDERED that JOHN H. SCHUNKE, JR., is disbarred by consent, effective immediately; and it is further
ORDERED that respondent's name be stricken from the roll of attorneys and that he be permanently restrained and enjoined from practicing law; and it is further
ORDERED that the Attorney Trustees appointed for the protection of the assets and files of the law practice of JOHN H. SCHUNKE, JR., shall make the appropriate disbursements from respondent's accounts to those clients and other persons who can be located and whose funds can be identified, and at the conclusion of the trusteeship, the funds remaining, if any, shall be transferred to the Superior Court Trust Fund, where they shall remain restrained from disbursement pending the further Order of this Court, for good cause shown; and it is further
ORDERED that respondent comply with Rule 1:20-20 dealing with disbarred attorneys; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for *703 appropriate administrative costs incurred in the prosecution of this matter.